Title: From John Adams to James Lloyd, 17 February 1815
From: Adams, John
To: Lloyd, James



No 5.
Dear Sir.
Quincy February 17th. 1815

I have never known in any Country the Prejudice in favour of Birth Parentage and Descent more conspicuous than in the Instance of Colonel Burr, That Gentleman was connected by blood with many respectable Families in New England: he was the Son of one President and the grandson of another President of Nassau Hall or Princeton University, the Idol of all the Presbyterians in New York, New England New Jersey, Pensylvania Maryland Virginia and elsewhere. He had served in the Army and came out of it with the Character of a Knight without fear, and an able Officer. He had afterwards studied and practiced Law with Aplication and Success. buoyed upon these religious partialities and this military and judicial Reputation it is no wonder that Governor Clinton and Chancellor Livingston should take notice of him. They made him Attorney General, and the Legislature sent him to Congress, as a Senator where he Served, I believe six years. At the next Election he was how ever left out, and being at that time, somewhat embarrassed in his circumstances and reluctant to return to the Barr, he would have rejoiced in an appointment in the Army. In this situation I proposed to General Washington in a conference between him and me; and through him to the Triumvirate, to nominate Col. Burr for a Brigadier General. Washingtons Answer to me was “By all that I have known and heard Colonel Burr is a brave and able Officer: but the question is whether he has not equal Talents at Intrigue.”? How shall I describe to you my sensations and reflections at that moment? He had compelled me, to promote over the heads of Lincoln Gates Clinton, Knox and others, and even other Pinkney one of his own Triumvirate, the most restless, impatient, artful indefatigable and unprincipled Intriguer in the United States, if not in the World, to be Second in Command under himself, and now dreaded an Intriguer in a poor Brigadier. He did, however propose it to the Triumvirate, at least to Hamilton. But I was not permitted to nominate Burr. If I had been, what would have been the consequence? Shall I say that Hamilton would have been now alive? and Hamilton and Burr now at the head of our Affairs? What then?!!! If I had nominated Burr, without the Consent of the Trumvirate, a Negative in Senate was certain, Burr to this day, knows nothing of this.
But what followed? A Volume would be necessary to explain the Consequences. A few Hints must suffice. Hamilton made a Journey to Boston, to Providence &c to persuade the People and their Legislatures, but without success to throw away some of their Votes that Adams might not have the unanimous Vote of New England consequently that Pinkney might be brought in as President and Adams as Vice President. Washington was dead and the Cincinati were assembled at New York to choose Hamilton for their new President. Whether he publickly opened his Project to the whole assembly of the Cincinnati or not, I will not say: but of this I have such proof, that I cannot doubt, namely , that he broached it privately to such members as he could trust; for the learned and pious Doctors Dwight and Badcock, who having been Chaplains in the Army, were then Attending as two Reverend Knights of the Order with their blue Ribbons and bright Eagles at their sable Buttonholes, were heard to say, repeatedly in the room where the Society met, “We must Sacrifice Adams.” “We must Sacrifice Adams.” Of this fact I have such Evidence, that I should dare to appeal, if it were worth while, to the only Survivor, Dr Dwight of New Haven University.
About the same time, Walking in the streets of Phyladelphia, I met on the opposite Trottoir, Colonel Joseph Lyman of Springfield, One of the most amiable Men in Congress and one of the most candid Men in the World. As soon as he saw me he crossed over to my Side of the Street, and said “Sir I crossed over, to tell you, some News.” Aye! What News! I hope it is good. “Hamilton has divided the Federalists of New York.” Indeed! How? “He has collected a Caucus of Federalists and proposed to them to give you the Go by, and bring in Pinckney.” “By this step he has divided the Federalists and given great offence to the honestest Part of them. I am glad of it; for it will be the Ruin of his Faction.” My answer was Colonel Lyman, it will be as you say the Ruin of him and his Faction; but it will also be the ruin of honester Men, than any of them. And with these Words I marched on, and left him to march the other Way. I was soon afterwards informed by personal Witnesses and private Letters that Hamilton had assembled a meeting of the Citizens, and made an elaborate harrangue to them. He spoke of the President, John Adams with respect! But with what respect I leave you, Sir to conjecture. Hamilton, soon after called another more Secret Caucus to prepare a List of Representatives for the City of New York, in their State Legislature who were to choose Electors of President and Vice President. He fixed upon a List of his own Friends, People of little Weight or Consideration in the City or the Country. Burr, who had friends in all Circles had a  Copy of this List brought to him immediately. He read it over, with great gravity, folded it up put it in his pocket, and without uttering another Word, said “Now, I have him all hollow.” But immediately went to Governor Clinton, General Gates Chancellor Livingston &c &c &c stirred them all up, and perswaded the Governor and the General to Stand Candidates with a List of the most respectable Citizens to represent the City in the Legislature. Burrs List was chosen, as common sense must have foreseen, by a great Majority, went to Albany and chose Electors who voted Unanimously for Mr Jefferson, though new York had at all antecedent Elections voted Unanimously for Adams.
Thus ignorant of the Character of this Nation of Pensylvania, and of his own City and State of New York was Alexander Hamilton. And how could it be otherwise,? Born in Nevis, educated in Scotland, spending a short time at Columbia Colledge and then as Aid du Camp in the Army, depending wholly on the Cincinnati, the old English Tory Interest in New York Philadelphia and Boston? Had such a Faction with such a Leader at their head, Influence or Power to support a War against France? The very Supposition is ridiculous. Especially when France had cried Peccavi; When France had renounced all her Claims and demands of Tribute; When France had abandoned all demands of Apologies from me, for certain free Expressions in my Speeches to Congress and Answers to Addresses; when France by an authentick Act of her sovereign Authority, authentically certified to me, through Several Channels, had solemnly pledged herself to receive my Ambassadors in their highest Character. The Rage of the Hamiltonian Faction upon that Occasion appeared to me then, And has appeared ever since, an absolute Delirium.
I thank you, Sir for your kind Note of the 13th. Madam Breck and Mrs Lloyd will confer an obligation on Mrs and Mr Adams whenever they can find it convenient to make a Visit to Quincy and Mr Lloyds company with them will enhance the favour.
It is not my design nor desire to excite you to a controversy. Be assured I considered what you said of me, exactly as you intended it, and that in a very friendly light. My Wish is equally friendly, to give you intimations of Some Facts that of which from your Age, I presume, you were not aware. I am / Sir with much regard
John Adams